DETAILED ACTION
Non Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/27/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites “a portion of energy”. It is unclear and/or uncertain (i.e. there appears to be a zone of uncertainty) from a reading of the claim as to what is intended by the term/phrase/idea and how such a term/phrase/idea should be interpreted. In other words, it is unclear how or in what way the power generation unit is using the energy stored in the spring without reading limitations from the written description into the claim, especially considering 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claim(s) 1-3 is/are rejected (with claims 2 and 3 are indefinitely understood) under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by Minervini (US 8967590);  
In the alternative, Claims 1-3 is/are (with claims 2 and 3 are indefinitely understood) rejected under 35 U.S.C. 103 as being unpatentable over Tanikawa (US 2010/0090151) in view of Minervini 

Minervini discloses in claim 1: (see at least annotated figure 1 below)

    PNG
    media_image1.png
    1025
    1527
    media_image1.png
    Greyscale

A valve device (1 figure 1) comprising: a driving member (stem of globe valve 2) that drives a valve element (globe of the globe valve); an actuator (spring loaded pneumatic diaphragm actuator and valve control 4) that receives supply of a driver gas  (from 6) and drives the driving member; and a power generation unit (micro-turbine generator MTG 8 figure 1-4) provided to a supply path (6) of the driver gas to the actuator (i.e. the pneumatically actuated globe vale and pneumatic controller operated by the compressed air supply 6 Col 2 ln 45-50, ln 60-61), and including a screw (of rotor 24) rotatable by a gas flow and a generator (i.e. the brushless DC motor or micro-turbine assembly 18, Col 3 ln 25-33) coupled with the screw (for the purpose of providing additional on site power in parallel or as backup or replacement to the main power supply Col 2 ln 37-45.)

Minervini discloses (as far as it may be understood) in claim 2: The valve device according to claim 1, further comprising: a spring member (at 1002) that presses the driving member in a direction reverse to a driving direction of the actuator (i.e. to open), wherein the power generation unit generates a power by using the driver gas (air supply 6) supplied to the actuator and using a portion of energy stored in the spring member (i.e. under a broad reasonable interpretation of the claimed phrase, the gas pressure level required to close the valve via the diaphragm is directly related to the portion of energy stored in the spring, i.e. the pressure amount must be equal to or greater than the spring force so as to close the valve, thus the power generation unit generates the power using the driver gas that is (or will be) a portion (or proportionate amount) of energy stored in the spring.) 

Minervini discloses (as far as it may be understood above) in claim 3: The valve device according to claim 2, wherein the power generation unit generates the power by rotation of the screw by the driver gas flowing through the supply path when the driver gas supplied to the actuator is discharged to the outside (i.e. after the gas flow through the generator, it exits to the outside, as discussed Col 3 ln 19-20.) 


Tanikawa discloses in claim 1: A valve device (1 figure 1 for a gas supply system, with necessary electromagnetic valve control and sensor reading) comprising: a driving member (7 press) that drives a valve element (diaphragm 2); an actuator (6/8/9/16) that receives supply of a driver gas  and drives the driving member (the driving means part 9 receives pneumatic gas supply to drive the piston and pull the stem up against the return spring 6, the valve spring biased Tanikawa does not disclose: a power generation unit  provided to a supply path of the driver gas to the actuator, and including a screw rotatable by a gas flow and a generator coupled with the screw; but Minervini teaches: a power generation unit (micro-turbine generator MTG 8 figure 1-4) provided to a supply path (6) of the driver gas to the actuator (i.e. the pneumatically actuated globe vale and pneumatic controller operated by the compressed air supply 6 Col 2 ln 45-50, ln 60-61), and including a screw (of rotor 24) rotatable by a gas flow and a generator (i.e. the brushless DC motor or micro-turbine assembly 18, Col 3 ln 25-33) coupled with the screw (for the purpose of providing additional on site power in parallel or as backup or replacement to the main power supply Col 2 ln 37-45.) 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize provide in the pneumatic supply line of Tanikawa, as taught by Minervini, a power generation unit such as a micro-turbine generator as taught by Minervini and located in the air/pneumatic actuator gas supply path of Tanikawa as taught by the Minervini generator in the pneumatic supply line, where the power is generated via a screw/turbine of a rotor as taught by Minervini of a for example, brushless DC motor or micro-turbine assembly as taught thereby, coupled with the screw and can be integrated into the control system of Tanikawa, all for the purpose of for example providing  additional or backup power supply. 

Tanikawa discloses (as modified for the reasons discussed above) in claim 2: The valve device according to claim 1, further comprising: a spring member (6) that presses the driving member in a direction reverse to a driving direction of the actuator (i.e. closed), wherein the power generation unit generates a power by using the driver gas supplied to the actuator (as modified for the reasons discussed above) and using a portion of energy stored in the spring 

Tanikawa discloses (as modified for the reasons discussed above) in claim 3: The valve device according to claim 2, wherein the power generation unit generates the power by rotation of the screw by the driver gas flowing through the supply path when the driver gas supplied to the actuator is discharged to the outside (i.e. after the gas flow through the generator, it exits to the outside, as discussed Col 3 ln 19-20.) 

Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Claims 5-7 would be allowable for the sole reason that they would depend from an allowable parent claim and include all the limitations thereof. 
	The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious dependent claim 4 the following: “the power generation unit idles the screw when the driver gas is supplied to the actuator” in combination with the other limitations set forth as discussed above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753